Whitfield, C. J.,
delivered the opinion of the court.
The office of police justice is not one of those provided for in § 2940, . Code 1892. It is separate and distinctive, created by § 3001 of that code in cities having 4,000 or more inhabitants, Hattiesburg is such a city. A police justice is therefore elected by the board known as the “Mayor and Board of Aldermen.” It is not provided anywhere in the code chapter on “municipalities” how he should be elected. He may be elected in such proper mode, therefore, as the board of mayor and aldermen may choose. 1 Dillon on Municipal Corporations (4th ed.), sec. 212.
Cook was elected police justice in this city, but by resolution. This was a proper and sufficient election, and it was held at the regular meeting on Tuesday, January 6th, which was the first regular meeting, of the mayor and board of aldermen succeeding the previous regular election, as prescribed by § 2992 of said code. The mayor had no power to vote in the election of said officer, because there was no tie. Bousquet v. State, 78 Miss., 484, 29 South., 399.
The mayor has no power to veto the election of such officer. He may give the casting vote, as a presiding officer of the tribunal known as the “Mayor and Board of Aldermen,” in such elections. Section 2979 of said code. And he may veto any measure passed by the board of aldermen. See same section. But, such an election is not “a measure,” within the meaning of that section. Section 3009 of said code, referring to those ordinances which are to he recorded in the ordinance book, discriminates between ordinances which are “in their nature laws *102of tlie municipalities,” and “mere orders or decrees temporary in their nature.” It requires no ordinance to elect a police justice, for manifest reasons, arising from convenience and necessity.
Until final decision that said Cook is, by proper election under said § 3001, police justice of Hattiesburg, he is not required to have a commission, to take the oath of office, or to give bond. He is allowed a reasonable time after such judicial ascertainment of his title to said office to qualify. Bourgeois v. Laizer, 77 Miss., 146, 25 South., 153. He brings this suit to determine alone his title to the distinctive office of police justice of said city, and § 3051 of said code has no application ; and it is immaterial that the duties assigned by the law to him, as police justice, within his proper territory, happen to be, in part, those which a justice of the peace might exercise. He holds the office of police justice, and it'is that which the judgment here awards him.

Affirmed.